Title: George W. Featherstonehaugh to James Madison, 1 September 1834
From: Featherstonhaugh, George William
To: Madison, James


                        
                            
                                My dear Sir 
                            
                            
                                
                                    Sweet Springs Alleghany County
                                
                                September 1st. 1834.
                            
                        
                        
                        
                        It was with much reluctance I gave up the idea of calling to see you on my way to the Mountains, but, I had
                            never been through the Shenandoah Valley, and as we (My Wife, and my eldest Son) took our departure from Baltimore, I went
                            to Harper’s Ferry by the way of the railroad, as far as Fredericktown in Maryland, and then took a Carriage to the
                            Potomac. Following that fine Valley to Staunton, we at length reached successively the Warm Springs, the Hot Springs, the
                            White Sulphur, and this place. Our original plan was for Mrs F. to accompany me to Nashville in Tennessee, on a Visit to
                            Mr & Mrs Pageot which we had arranged with them before we left Washington: at the White Sulphur however I
                            received a Letter from Mr Pageot informing me that bilious fevers raged in his neighbourhood, that he was then prostrated
                            by one, Mrs Pageot ill, and advising me not to expose Mrs F. to them. Our Plan being thus interrupted, I am going to
                            place her, tomorrow morning, under the protection of my friends Commodore and Mrs Rogers, who leave this for the Warm
                            Springs in Bath County, and on the 5th or 6th of this month, according to the Calculation they now make, the party will
                            arrive at Orange Courthouse. The Commodore is in infirm health, but is cheerful, and I think has received much benefit
                            from his trip to the Mountains. He is very anxious to see you once more, and proposes passing a day with you, so that
                            about that time Mrs F. expects to have the pleasure of seeing Mrs Madison and yourself. She would like also to pay Mrs
                            M. probably a longer visit, if she could clearly see her way of getting on to Baltimore or Philadelphia, but I must leave
                            the determination of this to Circumstances.
                        Be assured my dear sir that no one could take a deeper interest in the State of your health than I did a few
                            months ago, when we had such discouraging accounts, and I rejoiced as I always shall do, at the hope, which I may now
                            reasonably entertain, that I too may again have the happiness of seeing you, and of hearing the cheerful sound of your
                            voice. I am bound on an Excursion which promises some variety, and which I hope to make useful to the public. I have
                            discovered that the beds of Anthracite Coal extend from Pennsylvania into this region, and have brought to light several
                            of them a few miles from this place. From Nashville I strike for Cape Girardeau, examine the lead district of Missouri,
                            and then, always accompanied by my Son, shall enter upon the Examination of the Highlands of the Arkansa territory. I am
                            instructed by Government especially to examine the Ozark & Masserne Mountains, the Hot Springs of the Ouachita
                            &c. I hope to be in Washington early in February next.
                        Mr Stevenson left here yesterday, much recovered, for Fincastle, to see his Sister Mrs Woodville, he is to
                            return on the 5th. I think him now quite out of danger, and that he will be fit for foreign Service, as they say in the
                            Navy, if they will commission him. Mrs Stevenson is not over and above well, and has had a very arduous time in nursing
                            her husband, who owes her a great deal.
                        We desire all to be remembered in the kindest manner to all the Members of your family, and I beg to assure
                            you my dear Sir, that I shall ever be, Your devoted & humble friend & Servant
                        
                        
                            
                                G. W. Featherstonehaugh
                            
                        
                    